Citation Nr: 0321750	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder involving the ring and little fingers.

2.  Entitlement to service connection for peripheral 
neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1977 to September 
1980.  He also had service in the U.S. Army Reserve, 
including active duty for training from June 17 through 29, 
1989, and inactive duty for training on September 17 and 18, 
1994.

A June 1988 RO rating decision denied service connection for 
a right middle finger injury.  The veteran submitted a notice 
of disagreement with this determination in August 1988.  A 
review of the record does not show that the veteran was sent 
a statement of the case on this issue.  A March 2003 rating 
decision granted service connection for right middle finger 
strain.  

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1995 and later RO decisions that denied service 
connection for a disability manifested by chest pain, denied 
service connection for a neck and shoulder disability, 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a left 
foot disorder, denied service connection for residuals of a 
head injury, determined that new and material evidence had 
not been received to reopen a claim for service connection 
for a left knee disability, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a stomach disorder, denied service connection 
for a disability of the right hand involving the ring and 
little fingers, and denied service connection for peripheral 
neuropathy.  In July 1998, the Board remanded the first 3 
issues to the RO for additional development.  A July 1999 RO 
rating decision granted service connection for disc disease 
of the neck and back with radiculopathy to the left shoulder 
and chest; hence, resolving the first 2 issues.  In an April 
2000 decision, the Board determined that new and material 
evidence had been received to reopen the claim for service 
connection for a left foot disorder, and denied the claim as 
not well grounded.

In the April 2000 decision, the Board denied service 
connection for residuals of a head injury as not well 
grounded.  In the April 2000 Board decision, it was also 
determined that new and material evidence had been received 
to reopen the claim for service connection for a left knee 
disability and the Board remanded this issue to the RO for 
consideration of the issue of service connection for a left 
knee disability on the merits.  In a June 2000 RO rating 
decision, service connection was granted for a left knee 
disability.  

In a March 2001 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a stomach disorder.  In March 
2001, the Board remanded the issues of service connection for 
a right hand disability involving the ring and little fingers 
and service connection for peripheral neuropathy to the RO 
for additional development.

In view of the above, the Board has classified the issues for 
appellate consideration as listed on the first page of this 
decision.


FINDINGS OF FACT

1.  The veteran sustained a right hand accident in service 
that did not involve the ring and little fingers; the 
accident involved the middle finger.

2.  Strain of the right ring and little fingers, first found 
long after service, is not related to a disease or injury in 
service; the neurological deficits of the right hand, first 
found long after service, are symptoms of a service-connected 
disability and not an independent neurological disorder.

3.  Peripheral neuropathy (other than radiculopathy related 
to the service-connected cervical spine disability) was not 
present in service; is not due to injury during a period of 
inactive duty for training; and has not been demonstrated 
after service.


CONCLUSIONS OF LAW

1.  A right hand disability involving the ring and little 
fingers was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Peripheral neuropathy (other than radiculopathy related 
to the service-connected cervical spine disability) was not 
incurred in or aggravated by active service; nor was 
peripheral neuropathy incurred in a period of inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for a right hand disability and 
peripheral neuropathy, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In April 2001 and 
April 2002 letters, the RO notified the veteran of the 
evidence needed to substantiate his claims.  Those letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Right Hand Disability

A.  Factual Background

The veteran had active service from July 1977 to September 
1980.  He also had service in the U.S. Army Reserve, 
including active duty for training from June 17 through 29, 
1989, and inactive duty for training on September 17 and 18, 
1994.

Service medical records show that the veteran was seen in 
November 1977 for complaints of his right hand hurting.  He 
reported that he had smashed it in a cattle truck.  There was 
a lump on the knuckle of the middle finger of the right hand.  
X-ray evaluation was reportedly negative.  Service medical 
records do not show that he had further complaints regarding 
the right hand.  In August 1980, he underwent a medical 
examination for separation from service.  A right hand 
disability was not found.

The veteran testified at a hearing in May 1988 regarding 
other disabilities.  At this hearing, he stated that he had 
sustained injuries to his small and middle fingers in 
service.

VA, private, and service department medical records, 
including records received from the Social Security 
Administration, show that the veteran was treated and 
evaluated for various conditions from the 1980's to 2002.  
The more salient medical reports related to the claims 
considered in this appeal are discussed in the appropriate 
sections of this decision.

A private medical report shows that the veteran was seen in a 
hospital emergency room on September 17, 1994.  It was noted 
that he was a passenger in a small pick up truck that rear-
ended a small car.  The veteran reported that he had hit his 
chin on the dashboard.  He complained of discomfort in the 
area of the right trapezius muscle.  The diagnosis was right 
trapezius strain.

A service department medical report shows that the veteran 
was seen on September 18, 1994.  It was noted that he had 
been in a vehicle accident on the prior day.  He complained 
of various pains, including to the back and neck.  A service 
department medical report shows that the veteran was seen in 
November 1994.  He complained of back and neck pain status 
post motor vehicle accident.  

VA, service department, and private medical reports reveal 
that the veteran had various neurological complaints in the 
1990's.  A VA report shows that he underwent 
EMG(electromyograph)/NCV(nerve conduction velocity) studies 
in February 1998.  Electrodiagnostic evaluation of the left 
arm including a needle examination of the left C6-C7 
paraspinal muscles did not reveal any specific evidence for 
root injury, however, note was made of mild slowing of ulnar 
sensory conduction velocity and a decrease in recruitment 
pattern and large motor unit potentials in the first dorsal 
interosseus, that was suggestive but not diagnostic of distal 
neurogenic injury involving the sensory and motor fibers of 
the left ulnar nerve.  It was recommended that nerve 
conduction studies of the right arm and at least one lower 
extremity in further evaluation of the veteran's 
neuromuscular symptoms.

A VA medical report reveals that the veteran underwent an 
evaluation in December 1998.  It was noted that he had 
chronic cervical and lumbar disc disease and chronic vertigo 
and that he complained of worsening "spinning sensation" in 
addition to intermittent pain and numbness and tingling of 
the upper extremities.  The numbness/tingling involved 
primarily the ring and little fingers of the right hand and 
medial aspect of the forearm, although at times it could be 
more diffuse, and the left extremity that typically involved 
the hand and fingers diffusely.  He stated that at times he 
felt like his hands and fingers "lock" bilaterally and he 
was unable to pick anything up or grab hold of any object.  
The pain involved both arms, hands, and shoulders, 
intermittently.  It was noted that he had MRI's (magnetic 
resonance imagings) in the past revealing foraminal and 
central spinal stenosis, and with deficits, symptoms, and 
results, and it was unclear why neurosurgery had not been 
consulted.  In addition to spinal disease, the veteran had 
signs and symptoms of thoracic outlet obstruct on the left 
and possible carpal tunnel on the right.  

A VA report of neurosurgery evaluation in December 1998 shows 
an assessment of history consistent with myelopathic cord 
compression.  It was noted that the examination did not 
clearly substantiate this diagnosis.

The veteran underwent VA examinations in May 1999.  The 
diagnoses were post traumatic arthritis and disc disease with 
radiculopathy involving the cervical spine and lumbosacral 
spine, arthritis of the knee, radiculopathic pain of the left 
shoulder with pain from the neck, cartilage damage to the 
left knee of unknown etiology, and pain in both feet.  At a 
VA neurological examination in May 1999, the diagnoses were 
cervical and lumbar spine degenerative disease that was well 
documented with MRI's with a peripheral neuropathy.  

The veteran underwent VA examinations in May 2002 pursuant to 
the March 2001 Board remand to determine the nature and 
extent of any right hand disability and peripheral 
neuropathy, and to obtain opinions as to the etiology of any 
such conditions found.  At a VA orthopedic examination, he 
was found to have cervical spine arthritis with radiculopathy 
and numbness and tingling that spread from his arms down into 
his hands, bilaterally, related to service; right middle 
finger strain due to service; and right ring and little 
finger strains, not due to service.  The examiner after 
reviewing the evidence in the veteran's claims file opined 
that it was at least as likely as not that the numbness and 
tingling of the hands were as likely as not relate to the 
cervical spine disease with related radiculopathy; that the 
right middle finger condition was as likely as not related to 
the injury in service; and that the right ring and little 
finger conditions were not at least as likely as not related 
to the service-connected conditions.

The veteran underwent a VA neurological examination in May 
2002.  The assessments were degenerative disc disease 
involving the cervical spine and lumbar spine with 
intermittent radicular symptoms.  The examiner after 
reviewing the evidence in the veteran's claims file opined 
that the symptoms occurring in the hands were secondary to 
the cervical disc disease with radiculopathy.  

A review of the records shows that service connection is in 
effect for disc disease of the neck and back with 
radiculopathy to the left shoulder and chest, patellofemoral 
strain of the left knee, residuals of a right knee injury, 
tinnitus, hearing loss, and right middle finger strain.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Statements from the veteran are to the effect that he 
sustained a right hand injury in service, involving the 
middle, ring, and little fingers.  While the service medical 
records reveal that he sustained an accident to the right 
hand, this accident did not cause any injury other than a 
bulge of the right middle finger.  The service medical 
records, including the report of the veteran's medical 
examination in August 1980 for separation from service do not 
contain clinical findings that demonstrate the presence of a 
chronic right hand disability.  38 C.F.R. § 3.303 (2002).

The post-service medical records reveal that the veteran has 
complaints of pain and neurological problems with the right 
hand, but those records do not demonstrate the presence of a 
chronic musculoskeletal condition of the right hand until 
strains of the middle, ring, and little fingers were 
diagnosed at a VA orthopedic examination in May 2002.  The 
examiner who conducted that examination was asked to express 
an opinion as to the etiology of any right hand disability 
found, and he opined that the right middle finger strain was 
related to the right middle finger injury in service and that 
it was not likely that the strains of the right ring and 
little fingers were related to an incident of service.  These 
opinions were made after review of all the evidence in the 
veteran's claims file.  There is no competent evidence in the 
record that refutes those opinions.  The veteran's statement 
linking his right ring and little finger strains to his right 
hand accident in service is not considered competent evidence 
because the record does not show that he has the experience, 
training or education to make medical statements, diagnoses 
or opinions.  38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (2002).

The overall medical evidence, including the reports of the 
veteran's VA examinations in May 2002 do not show the 
presence of neurological disorders of the right hand other 
than neurological deficits associated with his service 
connected disc disease of the cervical spine.  Those symptoms 
are considered in the evaluation of this service-connected 
disability and the evidence does not show clinical findings 
sufficient to support the diagnosis of a separate chronic 
neurological disorder of the right hand, including a disorder 
involving the ring and little fingers.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim for a right hand 
disability (other than radiculopathy related to the service-
connected cervical spine disability) involving the right ring 
and little fingers.  Hence, the claim is denied to this 
extent.


II.  Service Connection for Peripheral Neuropathy

A.  Factual Background

The service medical records do not show the presence of 
peripheral neuropathy.  Nor was this condition found at the 
veteran's medical examination in August 1980 for separation 
from service.

A private medical report shows that the veteran was seen in a 
hospital emergency room on September 17, 1994.  It was noted 
that he was a passenger in a small pick up truck that rear 
ended a small car.  The veteran reported that he had hit his 
chin on the dashboard.  He complained of discomfort in the 
area of the right trapezius muscle.  The diagnosis was right 
trapezius strain.

A service department medical reports shows that the veteran 
was seen on September 18, 1994.  It was noted that he had 
been in a vehicle accident on the prior day.  He complained 
of various pains, including to the back and neck.  A service 
department medical report shows that the veteran was seen in 
November 1994.  He complained of back and neck pain status 
post motor vehicle accident.  

VA medical reports of the veteran's treatment in the late 
1990's indicate the presence of peripheral neuropathy.  A 
report of his hospitalization from December 1997 to January 
1998 shows that he was treated primarily for psychiatric 
problems.  The Axis I diagnoses were substance induced mood 
disorder, depressed; and cocaine dependence. The Axis III 
diagnoses were cervical and lumbar herniated discs, status 
post pneumonia, and peripheral neuropathy.

The veteran underwent VA examinations in May 1999.  The 
diagnoses were post traumatic arthritis and disc disease with 
radiculopathy involving the cervical spine and lumbosacral 
spine, arthritis of the knee, radiculopathic pain of the left 
shoulder with pain from the neck, cartilage damage to the 
left knee of unknown etiology, and pain in both feet.  At a 
VA neurological examination in May 1999, the diagnoses were 
cervical and lumbar spine degenerative disease that was well 
documented with MRI's with a peripheral neuropathy.  

The veteran underwent VA examinations in May 2002 pursuant to 
the March 2001 Board remand to determine the nature and 
extent of any right hand disability and peripheral 
neuropathy, and to obtain opinions as to the etiology of any 
such conditions found.  At a VA orthopedic examination, he 
was found to have cervical spine arthritis with radiculopathy 
and numbness and tingling that spread from his arms down into 
his hands, bilaterally, related to service; right middle 
finger strain due to service; and right ring and little 
finger strain, not due to service.  The examiner after 
reviewing the evidence in the veteran's claims file opined 
that it was at least as likely as not that the numbness and 
tingling of the hands were as likely as not relate to the 
cervical spine disease with related radiculopathy.

The veteran underwent a VA neurological examination in May 
2002.  The assessments were degenerative disc disease 
involving the cervical and lumbar spine with intermittent 
radicular symptoms.  The examiner after reviewing the 
evidence in the veteran's claims file opined that the 
symptoms occurring in the hands were secondary to the 
cervical disc disease with radiculopathy.  The examiner 
opined that the veteran's neurological symptoms were not 
consistent with a neuropathy as he described even midline 
type complaints in his chest and so on.  It was also noted 
that he had a history of alcohol and drug abuse that could be 
a potential cause for neuropathies, but that it was not 
likely that the veteran had a neuropathy related to a 
service-related incident.



B.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training or from a 
covered disease.  For the purposes of this section, the term 
"covered disease" is limited to (1) an acute myocardial 
infarction, (2) a cardiac arrest or (3) a cerebrovascular 
accident.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In this case, the veteran asserts that he had peripheral 
neuropathy that began in service and/or was caused by a motor 
vehicle accident while he was on inactive duty for training.  
The service medical records do not show the presence of 
peripheral neuropathy.  The post-service medical records 
reveal that peripheral neuropathy was diagnosed, but the 
overall evidence was unclear as to whether or not the veteran 
had this condition and, if he did, its cause.  

In May 2002, the veteran underwent a VA neurological 
examination pursuant to a request from the Board in order to 
determine the nature and extent of any peripheral neuropathy 
and to obtain an opinion as to the etiology of any peripheral 
neuropathy found.  The examiner who conducted this 
examination concluded that the veteran did not have 
peripheral neuropathy, and that his neurological deficits 
were radiculopathies associated with his service-connected 
degenerative disc disease of the cervical and lumbar spine.

After consideration of all the evidence, the Board finds that 
it does not show the presence of peripheral neuropathy 
(independent of the service-connected radiculopathy which is 
part of the service-connected cervical spine disability) in 
service or after service.  In the absence of clinical 
findings to demonstrate the presence of chronic peripheral 
neuropathy, service connection is not warranted for this 
condition.  38 C.F.R. § 3.303(b).  The preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection is denied for a right hand disability 
involving the ring and little fingers.

Service connection for peripheral neuropathy is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

